Appellant was convicted of the offense of selling intoxicating liquor for beverage purposes. The only question propounded is whether he was entitled to be informed, in response to a motion for a bill of particulars, of the name or identity of the person alleged to have bought the liquor, provided he was a nonresident or stranger in the parish, or was biased or prejudiced against, or an enemy of the defendant. The question was answered in the negative in the case of State v. Hebert (No. 27442)107 So. 123,1 decided to-day. For the reasons given in that case,
The conviction and sentence are affirmed.
1 Ante, p. 316.